DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  Pursuant to communications filed on 18 November 2020, amendments and/or remarks have been submitted and placed in the application file.  Claims 1-20 are currently pending in the instant application.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06 October 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the Examiner.

Response to Arguments
Applicant’s arguments, see Remarks, pages 7-8, filed 18 November 2020, with respect to the rejection(s) of claim(s) 1-20 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of newly found prior art.



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 2, 5-11 and 19-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Freeman et al (US 8,972,057 B1, hereinafter Freeman).
Regarding claim 1, Freeman discloses a method for controlling a robotic arm assembly through an environment, the robotic arm assembly comprising a robotic arm (Figure 1, arm 44), a base (Figure 1, base 42), and a utility member (Figure 1, end effector 46), the robotic arm extending between a root end attached to the base and a distal end including the utility member (at least as shown in Figure 1), the method comprising: 
determining a position of the base, the root end, or both relative to the environment (Figure 3, step 102; at least as in column 5, lines 43-50, wherein the information is inferred from the a priori information); 
determining a task position and orientation for the utility member within the environment (Figure 3, step 104; at least as in column 5, lines 51-60, wherein process points are provided to the path planning module); 
determining a three-dimensional constraint of the environment (Figure 3, steps 106-108 at least column 4, lines 4-34, column 5, lines 61-67 and column 7, lines 43-49, wherein obstacles/obstructions are identified/avoided within a confined space); and 

Regarding claim 2, Freeman discloses the method further comprising: directing the robotic arm through the environment along the path determined for the robotic arm through the environment (column 5, lines 4-19, wherein the robot controller 30 is utilized to direct the movement of the robot 40 to the various process points 70 utilizing the traversal solution).
Regarding claim 5, Freeman discloses the method further comprising: determining a set of operability limitations of the robotic arm, and wherein determining the path for the robotic arm through the environment comprises determining the path for the robotic arm through the environment further based on the set of operability limitations of the robotic arm (Figure 3, step 102; at least as in column 5, lines 43-50, regarding the a priori information, wherein the a priori information may include the length of the robot arm, quantity of joints associated with the robot arm, degrees of freedom of the robot arm and/or the distance the robot arm may travel).
Regarding claim 6, Freeman further discloses wherein determining the set of operability limitations of the robotic arm comprises determining a set of joint limitations of the robotic arm, a set of geometric limitations for a plurality of segments of the robotic 
Regarding claim 7, Freeman discloses wherein the determined task position and orientation for the utility member is a first task position and orientation for the utility member, wherein the path for the robotic arm through the environment is a first path for the robotic arm through the environment, and wherein the method further comprises: determining a second task position and orientation for the utility member within the environment; and determining a second path for the robotic arm through the environment based on each of the position of the base, the root end, or both relative to the environment, the second task position and orientation for the utility member within the environment, and the three-dimensional constraint of the environment (Figures 1-3, steps 110-116; at least as in column 3, lines 30-59, column 5, lines 43-67 and column 8, line 26-column 9, line 15, wherein a plurality of process points (i.e. task positions) are identified/entered, and further wherein a collision free path is determined regarding said process points, and further wherein a traversal solution is generated between each of the plurality of process points).
Regarding claim 8, Freeman discloses the method further comprising: determining a transitional movement of the robotic arm from the first path to the second path (Figures 1-3, steps 110-116; at least as in column 3, lines 30-59, column 5, lines 43-67 and column 8, line 26-column 9, line 15, wherein a plurality of process points (i.e. task positions) are identified/entered, and further wherein a collision free path is 
Regarding claim 9, Freeman further discloses wherein determining the transitional movement of the robotic arm from the first path to the second path comprises interpolating one or more transitional paths between the first path and the second path (Figures 1-3, steps 110-116; at least as in column 3, lines 30-59, column 5, lines 43-67 and column 8, line 26-column 9, line 15, wherein a plurality of process points (i.e. task positions) are identified/entered, and further wherein a collision free path is determined regarding said process points, and further wherein a traversal solution is generated between each of the plurality of process points).
Regarding claim 10, Freeman further discloses wherein the first task position and orientation for utility member within the environment is a starting point of a task, and wherein the second task position and orientation for the utility member within the environment is an ending point of the task (Figures 1-3, steps 110-116; at least as in column 3, lines 30-59, column 5, lines 43-67 and column 8, line 26-column 9, line 15, wherein a plurality of process points (i.e. task positions) are identified/entered, and further wherein a collision free path is determined regarding said process points, and further wherein a traversal solution is generated between each of the plurality of process points).
Regarding claim 11, Freeman further discloses wherein the path for the robotic arm through the environment comprises a plurality of sequential vectors for the robotic arm to follow (Figures 1-3, steps 110-116; at least as in column 3, lines 30-59, column 5, lines 43-67 and column 8, line 26-column 9, line 15, wherein a plurality of process 
Regarding claim 19, Freeman discloses a robotic arm assembly (Figure 1, robot 40) comprising: 
a base (Figure 1, base 42; at least as in column 3, lines 30-44); 
a utility member (Figure 1, end effector 46; at least as in column 3, lines 30-44); 
a robotic arm (Figure 1, arm 44; at least as in column 3, lines 30-44) extending between a root end and a distal end, the root end of the robotic arm coupled to the base and the distal end including the utility member; and 
a controller (Figure 1, robot control system 10) operable with the base, the robotic arm, or both and comprising one or more processors and memory, the memory storing data, the data including instructions that when executed by the one or more processors cause the robotic arm assembly to perform functions (Figure 1; column 3, lines 4-17 and column 4, line 47-column 5, line 3), the functions including: 
determining a position of the base, the root end, or both relative to an environment (Figure 3, step 102; at least as in column 5, lines 43-50, wherein the information is inferred from the a priori information); 
determining a task position and orientation for the utility member within the environment (Figure 3, step 104; at least as in column 5, lines 51-60, wherein process points are provided to the path planning module); 
determining a three-dimensional constraint of the environment (Figure 3, steps 106-108 at least column 4, lines 4-34, column 5, lines 61-67 and column 7, 
determining a path for the robotic arm through the environment based on each of the position of the base, the root end, or both relative to the environment, the task position and orientation for the utility member within the environment, and the three-dimensional constraint of the environment (Figures 1-3, steps 110-116; at least as in column 3, lines 30-59, column 5, lines 43-67 and column 8, line 26-column 9, line 15, wherein a collision free path is determined, pruned (I.e. refined) and further wherein a traversal solution is generated).
Regarding claim 20, Freeman further discloses wherein the instructions further comprise directing the robotic arm through the environment along the path determined for the robotic arm through the environment (column 5, lines 4-19, wherein the robot controller 30 is utilized to direct the movement of the robot 40 to the various process points 70 utilizing the traversal solution).







Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Freeman et al (US 8,972,057 B1, hereinafter Freeman) in view of Kell et al (US 2018/0147720 A1, hereinafter Kell).
The teachings of Freeman have been discussed above.
Regarding claim 3, Freeman is silent regarding wherein a tip following sequence is used for directing the robotic arm through the environment along the path determined for the robotic arm.
Kell discloses a system and corresponding method for controlling a hyper redundant manipulator 12 (i.e. robotic arm assembly) through an environment, wherein .


Claims 4 and 12-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Freeman et al (US 8,972,057 B1, hereinafter Freeman) in view of Buckingham et al (US 2003/0229420 A1, hereinafter Buckingham).
The teachings of Freeman have been discussed above.
Regarding claim 4, Freeman is silent regarding wherein the environment is a gas turbine engine, and wherein determining the three-dimensional constraint of the environment comprises determining the three-dimensional constraint the environment using a three-dimensional electronic representation or model of the gas turbine engine.
Buckingham discloses a redundant (i.e. serpentine, snake) robotic apparatus and corresponding method for use in maintenance and repair of machinery and equipment that may be difficult to access, such as a gas turbine engine.   Buckingham goes on to teach wherein said redundant robot comprises a plurality of segments which are capable of movement one with respect to the other to define a serpentine path or shape, and further wherein a work and/or examination tool is provided at a distal end of the robotic apparatus.  Buckingham further discloses wherein said robotic apparatus is deployed to an operational position within a given turbine engine by a predetermined path in accordance with a pre-set algorithm for that particular engine based on CAD modelling (abstract Figures 1, 5 & 13; at least paragraphs 0045-0047 and 0077-0082).  Examiner notes wherein the CAD model implicitly provides three-dimensional constraints of the particular gas turbine engine selected, such that path planning of the redundant robot can be determined.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the teachings of Freeman, to include Buckingham’s use of a CAD model in combination with a control algorithm to 
Regarding claim 12, Freeman discloses a computer implemented method for controlling a robotic arm assembly (Figure 1, robot 40) through a confined configuration space, the robotic arm assembly comprising a robotic arm (Figure 1, arm 44), a base (Figure 1, base 42), and a utility member (Figure 1, end effector 46), the robotic arm extending between a root end attached to the base and a distal end including the utility member (Figure 1; column 3, lines 4-17 and column 4, line 47-column 5, line 3), the method comprising: 
determining, by one or more computing devices (Figure 1, robot control system 10), a position of the base, the root end, or both relative to the confined configuration space (Figure 3, step 102; at least as in column 5, lines 43-50, wherein the information is inferred from the a priori information); 
determining, by the one or more computing devices, a task position and orientation for the utility member within the confined configurations space (Figure 3, step 104; at least as in column 5, lines 51-60, wherein process points are provided to the path planning module); 

determining, by the one or more computing devices, a path for the robotic arm through the confined configurations space based on each of the position of the base, the root end, or both relative to the confined configurations space, the task position and orientation for the utility member within the confined configurations space, and the three-dimensional constraint of the confined configurations space (Figures 1-3, steps 110-116; at least as in column 3, lines 30-59, column 5, lines 43-67 and column 8, line 26-column 9, line 15, wherein a collision free path is determined, pruned (I.e. refined) and further wherein a traversal solution is generated).  Freeman is silent regarding wherein the confined configuration space is specifically a gas turbine engine.
Buckingham discloses a redundant (i.e. serpentine, snake) robotic apparatus and corresponding method for use in maintenance and repair of machinery and equipment that may be difficult to access, such as a gas turbine engine.   Buckingham goes on to teach wherein said redundant robot comprises a plurality of segments which are capable of movement one with respect to the other to define a serpentine path or shape, and further wherein a work and/or examination tool is provided at a distal end of the robotic apparatus.  Buckingham further discloses wherein said robotic apparatus is deployed to an operational position within a given turbine engine by a predetermined path in accordance with a pre-set algorithm for that particular engine based on CAD modelling (abstract Figures 1, 5 & 13; at least paragraphs 0045-0047 and 0077-0082).  
Regarding claim 13, in view of the above combination of Freeman and Buckingham, Freeman further discloses wherein the method further comprises: directing, by the one or more computing devices, the robotic arm through the gas turbine engine along the path determined for the robotic arm through the gas turbine engine (Figures 1-3, steps 110-116; at least as in column 3, lines 30-59, column 5, lines 43-67 and column 8, line 26-column 9, line 15, wherein a collision free path is determined, pruned (I.e. refined) and further wherein a traversal solution is generated).
Regarding claim 14, in view of the above combination of Freeman and Buckingham, Buckingham further discloses wherein determining, by the one or more 
Regarding claim 15, in view of the above combination of Freeman and Buckingham, Freeman discloses the method further comprising: determining, by the one or more computing devices, a set of operability limitations of the robotic arm, and wherein determining, by the one or more computing devices, the path for the robotic arm through the gas turbine engine comprises determining, by the one or more computing devices, the path for the robotic arm through the gas turbine engine further based on the set of operability limitations of the robotic arm (Figure 3, step 102; at least as in column 5, lines 43-50, regarding the a priori information, wherein the a priori information may include the length of the robot arm, quantity of joints associated with the robot arm, degrees of freedom of the robot arm and/or the distance the robot arm may travel).
Regarding claim 16, in view of the above combination of Freeman and Buckingham, Freeman further discloses wherein determining, by the one or more computing devices, the set of operability limitations of the robotic arm comprises determining, by the one or more computing devices, a set of joint limitations of the robotic arm, a set of geometric limitations for a plurality of segments of the robotic arm, 
Regarding claim 17, in view of the above combination of Freeman and Buckingham, Freeman further discloses wherein the determined task position and orientation for the utility member is a first task position and orientation for the utility member, wherein the path for the robotic arm through the environment is a first path for the robotic arm through the gas turbine engine, and wherein the method further comprises: determining, by the one or more computing devices, a second task position and orientation for the utility member within the gas turbine engine; and determining, by the one or more computing devices, a second path for the robotic arm through the gas turbine engine based on each of the position of the base, the root end, or both relative to the gas turbine engine, the second task position and orientation for the utility member within the gas turbine engine, and the three-dimensional constraint of the gas turbine engine (Figures 1-3, steps 110-116; at least as in column 3, lines 30-59, column 5, lines 43-67 and column 8, line 26-column 9, line 15, wherein a plurality of process points (i.e. task positions) are identified/entered, and further wherein a collision free path is determined regarding said process points, and further wherein a traversal solution is generated between each of the plurality of process points).
Regarding claim 18, in view of the above combination of Freeman and Buckingham, Freeman discloses the method further comprising: determining, by the one or more computing devices, a transitional movement of the robotic arm from the .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attached PTO-892 – Notice of References Cited form.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN L SAMPLE whose telephone number is (571)270-5925.  The examiner can normally be reached on Monday-Friday 7:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoi Tran can be reached on (571)272-6919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  
/JONATHAN L SAMPLE/Primary Examiner, Art Unit 3664